Exhibit 10.30

AMENDMENT TO SEVERANCE AGREEMENT

This Amendment to Severance Agreement (“Agreement”), which is effective as of
the date executed by both parties (the “Effective Date”), is by and between Bill
Johnston (“Executive”), and his employer, Qwest Services Corporation, its
parent, subsidiaries, successors or affiliates (“Company”):

WHEREAS, Executive may be considered to be a “specified employee” under
Section 409A of the Internal Revenue Code (“Section 409A”) and Company and
Executive wish to amend the Severance Agreement entered into between Executive
and Company on February 23, 2006 (“Severance Agreement”), as set forth below in
order to comply with Section 409A. Company and Executive also agree to amend
certain other provisions as set forth herein.

Therefore, the Severance Agreement is amended as set forth herein. All other
terms and conditions of the Severance Agreement are unchanged by this Amendment
and remain in full force and effect, including but not limited to the
requirement that Executive execute the Waiver and Release Agreement (attached to
his or her Severance Agreement as Attachment A) as a condition of receiving
severance benefits. Executive and Company agree that sufficient consideration
has been provided to support this Amendment.

The Severance Agreement is amended as follows:

1. Paragraph 3(a), entitled “Termination for Cause” is amended in its entirety
and shall be replaced with:

a. Termination for Cause. The Company may, in its sole discretion, immediately
terminate this Agreement and Executive’s employment for Cause by giving notice
to Executive. If Executive’s employment is terminated for Cause pursuant to this
paragraph 3.a., Executive shall not be entitled to any severance payment or any
other post-employment obligation provided under this Agreement. Any one or more
of the following events shall, for purposes of this Agreement, constitute Cause:

(1) Commission of an act deemed by the Company in its sole discretion to be an
act of dishonesty, fraud, misrepresentation or other act of moral turpitude that
would reflect negatively upon Qwest or compromise the effective performance of
Executive’s duties;

(2) Unlawful conduct that would reflect negatively upon Qwest or compromise the
effective performance of Executive’s duties, as determined by the Company in its
sole discretion;

(3) Conviction of (or pleading nolo contendere to) any felony or a misdemeanor
involving moral turpitude;



--------------------------------------------------------------------------------

AMENDMENT TO SEVERANCE AGREEMENT

Page 2 of 4

 

(4) Continued failure to substantially perform Executive’s duties to the
satisfaction of his or her supervisor (other than such failure resulting from
Executive’s incapacity due to physical or mental illness) after the delivery of
written notice to Executive specifically identifying the manner in which
Executive has failed to substantially perform his or her duties and Executive
has been afforded a reasonable opportunity to substantially perform his or her
duties; or

(5) A willful, violation of the Qwest Code of Conduct or other Qwest policies
that would reflect negatively upon Qwest or compromise the effective performance
of Executive’s duties, as determined by the Company in its sole discretion.

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

2. Paragraph 15, entitled “Complete Agreement” is amended in its entirety and
replaced with:

15. COMPLETE AGREEMENT. This Agreement contains the entire understanding of the
parties with respect to the matters addressed in this Agreement, and supersedes
all prior representations, understandings and agreements of the parties with
respect to the matters addressed in this Agreement, including, but not limited
to, any and all prior agreements for the payment of severance benefits. The
parties acknowledge that no promises or representations have been made to induce
Company or Executive to sign this Agreement other than as expressly set forth in
this Agreement, and that each party has signed this Agreement as a free and
voluntary act. No term or provision of this Agreement may be modified or
extinguished, in whole or in part, except by a writing which is dated and signed
by both Executive and the Chief Human Resources Officer of Company.

3. A new paragraph 22 is added as follows:

22. COMPLIANCE WITH SECTION 409A OF THE CODE. Notwithstanding any other
provision of this Agreement, in the event that any payment or the provision of
any benefit provided under this Agreement constitutes a “deferred compensation
plan” within the meaning of Section 409A of the Code and any related guidance or
regulations (including proposed regulations) (collectively “Section 409A”), the
following provisions shall apply:

a. Separation from Service. No payment or provision of benefits shall be made
upon a “termination of employment” unless such termination of employment also
constitutes a “separation from service” under Section 409A (“Separation from
Service”).



--------------------------------------------------------------------------------

AMENDMENT TO SEVERANCE AGREEMENT

Page 3 of 4

 

b. 6-Month Delay. If Executive is a “specified employee” within the meaning of
Section 409A, then the payment or provision of benefits shall be made as set
forth below; provided, however, no such payment or provision shall be made
before the date that is six months after Executive’s Separation from Service
(or, if earlier, the date of Executive’s death) (the “6-Month Delay”). The
determination of whether Executive is a “specified employee” shall be made in
accordance with Section 409A using an identification date of December 31.

(1) Payment of Cash Benefits. Any cash payment hereunder to Executive,
including, but not limited to the Standard Severance Amount, shall be paid
according to the following provisions:

(A) the Standard Severance Amount shall be paid out as follows:

(i) a lump sum payment equal to one-half of the Standard Severance Amount will
be paid as soon as administratively practicable following the 6-Month Delay;

(ii) the remainder of the Standard Severance Amount will be paid, in
substantially equal installments, through the Company’s regular management
payroll processes for 6 months beginning on the first regular payroll period
following the payroll period in which the payment under paragraph 22(b)(1)(A)(i)
is made; and

(iii) if, at the end of the 12-month period following termination, Executive has
not breached or threatened to breach any part of this Agreement, Executive also
will receive a lump-sum payment equal to Executive’s highest annual target bonus
in effect during the 12 months preceding the termination of Executive’s
employment, minus any applicable or legally-required withholdings.

(B) Any other 409A arrangement which provide cash benefits that are payable
before the 6-Month Delay shall be paid as follows:

(i) a lump sum payment equal to one-third of the total cash benefit will be paid
as soon as administratively feasible following the Six-Month Delay; and



--------------------------------------------------------------------------------

AMENDMENT TO SEVERANCE AGREEMENT

Page 4 of 4

 

(ii) the remainder of the total cash benefit will be paid, in equal
installments, through the Company’s regular management payroll processes for 12
months beginning on the first regular payroll period the payroll period in which
the payment under paragraph 22(b)(1)(B)(i) is made.

(2) Payment of Noncash Benefits. The payment for any noncash benefits,
including, but not limited to, any applicable premium payments related to such
noncash benefits, shall be made by Executive during the 6-Month Delay, and
Executive shall be reimbursed by the Company for such payments as soon as
administratively practicable following the expiration of the Six Month Delay.
Executive shall be solely liable for all timely payments and elections as may be
necessary to retain such noncash benefits, and the Company shall not be liable
to Executive, any dependent and/or qualified beneficiary for any loss of any
kind, including the loss of noncash benefits relating to Executive’s failure to
timely make any payments or elections as required under the applicable benefit
plan or this paragraph 22. By signing this Agreement, Executive acknowledges
this provision and the ramifications, including the potential loss of benefits,
of the failure to comply with this provision.

c. Modification. The payment or provision of benefits under any other
arrangement under this Agreement that is subject to Section 409A may be modified
or amended in order to comply with Section 409A.

 

 

  QWEST SERVICES CORP.: By:              

/s/    TERESA TAYLOR

  

3/3/06

  Teresa A. Taylor    Date   EVP - Chief Human Resources Officer   Executive:   
By:  

/s/    BILL JOHNSTON

  

4/24/06

  Bill Johnston    Date   VP - Assistant Controller   